Citation Nr: 0812342	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's mitral valve replacement residuals 
for the period prior to December 11, 2006.  

2.  Entitlement to a disability evaluation in excess of 60 
percent for the veteran's mitral valve replacement residuals 
for the period on and after December 11, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active service from January 10, 1974, to 
January 31, 1974; from March 1978 to January 1987; and from 
July 1991 to November 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
established service connection for mitral valve replacement 
residuals, left median nerve damage, and left lower extremity 
femoral nerve transection and assigned 10 percent evaluations 
for those disabilities.  In December 2006, the Board denied 
initial evaluations in excess of 10 percent for the veteran's 
left median nerve damage and his left lower extremity femoral 
nerve transection and remanded the issue of an initial 
evaluation in excess of 10 percent for the veteran's mitral 
valve replacement residuals to the RO for additional action.  

In September 2007, the RO increased the evaluation for the 
veteran's mitral valve replacement residuals from 10 to 60 
percent and effectuated the award as of December 11, 2006.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected mitral 
valve replacement residuals.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an 
evaluation in excess of 10 percent for the veteran's mitral 
valve replacement residuals for the period prior to December 
11, 2006, and an evaluation in excess of 60 percent for his 
mitral valve replacement residuals for the period on and 
after December 11, 2006.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At a January 2007 VA examination for compensation purposes, 
the veteran reported that he had undergone echocardiographic 
testing performed by the Amarillo Heart Group in 
approximately June 2006.  The examiner observed that 
documentation of such testing was not in the veteran's 
records.  She requested that "records be obtained from the 
Amarillo Heart Group."  Documentation of the cited treatment 
is not of record.  The VA should obtain all relevant private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) are fully met.  .  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his mitral valve replacement 
residuals after March 2004 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the Amarillo Heart 
Group and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected mitral 
valve replacement residuals.  All 
indicated tests and studies, including 
metabolic equivalents (METS) testing, 
should be accomplished and the findings 
then reported in detail.  If such testing 
cannot be done for medical reasons, the 
examiner should so state.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the issues of the 
veteran's entitlement to an evaluation in 
excess of 10 percent for his mitral valve 
replacement residuals for the period 
prior to December 11, 2006, and an 
evaluation in excess of 60 percent for 
his mitral valve replacement residuals 
for the period on and after December 11, 
2006.  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

